Exhibit 10.43

 



NON-QUALIFIED STOCK OPTION AGREEMENT

HUDSON TECHNOLOGIES, INC.

 

AGREEMENT made as of November 30, 2018 (the "Grant Date") between Hudson
Technologies, Inc. (the "Company"), a New York corporation, having a principal
place of business at PO Box 1541, One Blue Hill Plaza, 14th Floor, Pearl River,
New York 10965, and (insert name of Grantee) (the "Grantee").

 

WHEREAS, the Company desires to grant to the Grantee a Non-Qualified Option to
purchase shares of its common stock, par value $.01 per share (the "Shares"),
under and pursuant to the Company’s 2018 Stock Incentive Plan (the “Plan”);

 

WHEREAS, the Company and the Grantee understand and agree that unless otherwise
defined herein any terms used herein have the same meanings as in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.       Grant of Option. The Company hereby grants to the Grantee the right and
option to purchase all or any part of an aggregate of (Insert number of shares)
shares of its Common Stock, $.01 par value, on the terms and conditions and
subject to all the limitations set forth herein and in the Plan, which is
incorporated herein by reference (the "Option"). The Grantee acknowledges
receipt of a copy of the Plan.

 

2.       Purchase Price. The purchase price of the Shares covered by the Option
shall be $(insert option price) per share.

 

3.       Vesting of Options. The Option granted hereby shall vest quarterly in
four (4) equal quarterly installments of ________, commencing with the quarter
ending March 31, 2019 and each subsequent quarter in 2019 through the quarter
ending December 31, 2019. Each quarterly vesting shall occur on the date of, and
shall be conditioned upon (insert conditions to vesting)

 

4.       Term of Option. The option shall terminate three (3) years from the
date of this Agreement. In the event of the death of the Grantee, the Option
shall be exercisable to the extent exercisable but not exercised as of the date
of death and, in such event, the Option must be exercised, if at all, within one
(1) year after the date of death of the Grantee or, if earlier, within the
originally prescribed term of the Option.

 

For purposes hereof, “Business Day” shall mean any day except Saturday, Sunday
and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York generally are authorized or required by
law or other government actions to close.

 

5.       Non-Assignability. The Option shall not be transferable by the Grantee
otherwise than by will or by the laws of descent and distribution and shall be
exercisable, during the Grantee's lifetime, only by the Grantee. The Option
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option or of any rights granted hereunder contrary to
the provisions of this Section 5, or the levy of any attachment or similar
process upon the Option or such right, shall be null and void.

 



 1 

 

 

6.       Exercise of Option and Issue of Shares. The Option may be exercised in
whole or in part (to the extent that it is exercisable in accordance with its
terms) by giving written notice to the Company, together with the tender of the
Option price. Such written notice shall be signed by the person exercising the
Option, shall state the number of Shares with respect to which the Option is
being exercised, shall contain any warranty required by Section 7 below and
shall otherwise comply with the terms and conditions of this Agreement and the
Plan. The Company shall pay all original issue taxes with respect to the issue
of the Shares pursuant hereto and all other fees and expenses necessarily
incurred by the Company in connection herewith. Except as specifically set forth
herein, the Grantee acknowledges that any income or other taxes due from him or
her with respect to this Option or the Shares issuable pursuant to this Option
shall be the responsibility of the Grantee. The Grantee of this Option shall
have rights as a shareholder only with respect to any Shares covered by the
Option after due exercise of the Option and tender of the full exercise price
for the Shares being purchased pursuant to such exercise.

 

7.       Purchase for Investment. Unless the offering and sale of the Shares to
be issued upon the particular exercise of the Option shall have been effectively
registered under the Securities Act of 1933, as now in force or hereafter
amended, or any successor legislation (the "Act"), the Company shall be under no
obligation to issue the Shares covered by such exercise unless and until the
following conditions have been fulfilled:

 

(a)       The person(s) who exercise the Option shall warrant to the Company, at
the time of such exercise, that such person(s) are acquiring such Shares for his
or her own account, for investment and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing
their option Shares issued pursuant to such exercise:

 

"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Act"). Such shares may not be sold,
transferred or otherwise disposed of unless they have first been registered
under the Act or, unless, in the opinion of counsel satisfactory to the
Company's counsel, such registration is not required."

 

(b)       The Company shall have received an opinion of its counsel that the
Shares may be issued upon such particular exercise in compliance with the Act
without registration thereunder. Without limiting the generality of the
foregoing, the Company may delay issuance of the Shares until completion of any
action or obtaining of any consent, which the Company deems necessary under any
applicable law (including without limitation state securities or "blue sky"
laws).

 



 2 

 

 

8.       Notices. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by hand delivery, overnight courier
service, or registered or certified mail, return receipt requested, and sent, if
to the Company, at its principal executive offices, and if to the Grantee, at
the Grantee’s most current residence address as reflected in the records of the
Company or to such other address or addresses of which notice in the same manner
has previously been given. Any such notice shall be deemed to have been given
when received in accordance with the foregoing provisions. Either party hereto
may change the address of which notices shall be given by providing the other
party hereto with written notice of such change.

 

9.       Governing Law. This Agreement shall be construed and enforced in
accordance with the law of the State of New York.

 

10.     Benefit of Agreement. This Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators and successors of the
parties hereto.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set his or her hand, all
as of the day and year first above written.

 

  HUDSON TECHNOLOGIES, INC.                     By:                      
Stephen P. Mandracchia     VP Legal & Regulatory                          
(Insert name) Grantee  

 

 3 



 